80211: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27612: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80211


Short Caption:PREMIER ONE HOLDINGS, INC. VS. NEWMYERCourt:Supreme Court


Related Case(s):79594


Lower Court Case(s):Clark Co. - Eighth Judicial District - A776307Classification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:07/07/2021 at 10:00 AMOral Argument Location:Carson City


Submission Date:07/07/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Appellant/Cross-RespondentCalvin FungBrian A. Morris
							(Morris Law Center)
						Sarah A. Morris
							(Morris Law Center)
						Timothy A. Wiseman
							(Morris Law Center)
						


Appellant/Cross-RespondentMichael H. RingBrian A. Morris
							(Morris Law Center)
						Sarah A. Morris
							(Morris Law Center)
						Timothy A. Wiseman
							(Morris Law Center)
						


Appellant/Cross-RespondentMRT Assets, LLCBrian A. Morris
							(Morris Law Center)
						Sarah A. Morris
							(Morris Law Center)
						Timothy A. Wiseman
							(Morris Law Center)
						


Appellant/Cross-RespondentPremier One Holdings, Inc.Brian A. Morris
							(Morris Law Center)
						Sarah A. Morris
							(Morris Law Center)
						Timothy A. Wiseman
							(Morris Law Center)
						


Appellant/Cross-RespondentRone ChangBrian A. Morris
							(Morris Law Center)
						Sarah A. Morris
							(Morris Law Center)
						Timothy A. Wiseman
							(Morris Law Center)
						


Respondent/Cross-AppellantEdward A. NewmyerTracy A. DiFillippo
							(Armstrong Teasdale, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/12/2019Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


12/12/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-50501




12/12/2019Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 14 days.  Opening brief due: 120 days. (SC)19-50503




12/16/2019Filing FeeFiling Fee Paid. $250.00 from Premier One Holdings.  Check no. 9813. (SC)


12/19/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/21/19 and 10/22/19.  To Court Reporter: Jill Hawkins. (REJECTED PER NOTICE ISSUED 12/20/19). (SC)


12/20/2019Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)19-51492




12/20/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/21/19 and 10/22/19.  To Court Reporter: Jill Hawkins. (SC)19-51569




01/02/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-00177




01/07/2020Filing FeeCross-Appeal Filing Fee Waived.  In Forma Pauperis. (SC)


01/07/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Cross-Appeal) (SC)20-00830




01/27/2020Docketing StatementFiled Proper Person Respondent/Cross-Appellant's Docketing Statement Civil Appeals. (SC)20-03734




04/07/2020Notice/IncomingFiled Proper Person Respondent/Cross-Appellant's Notice of Change of Mailing Address. (SC)20-13097




04/10/2020BriefFiled Appellants' Opening Brief. (SC)20-13761




04/10/2020AppendixFiled Joint Appendix Volume 1. (SC)20-13763




04/10/2020AppendixFiled Joint Appendix Volume 2. (SC)20-13764




04/10/2020AppendixFiled Joint Appendix Volume 3. (SC)20-13765




04/10/2020AppendixFiled Joint Appendix Volume 4. (SC)20-13766




04/10/2020AppendixFiled Joint Appendix Volume 5. (SC)20-13767




04/10/2020AppendixFiled Joint Appendix Volume 6. (SC)20-13768




04/10/2020AppendixFiled Joint Appendix Volume 7. (SC)20-13769




04/10/2020AppendixFiled Joint Appendix Volume 8. (SC)20-13770




04/10/2020AppendixFiled Joint Appendix Volume 9. (SC)20-13771




04/10/2020AppendixFiled Joint Appendix Volume 10. (SC)20-13772




04/10/2020AppendixFiled Joint Appendix Volume 11. (SC)20-13773




04/10/2020AppendixFiled Joint Appendix Volume 12. (SC)20-13774




05/04/2020MotionFiled Stipulation to Adjourn Due Dates. (SC).20-16828




05/04/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Stipulation to Adjourn Due Dates). (SC).20-16853




05/07/2020Notice/IncomingFiled Certificate of Service (Stipulation to Adjourn Date). (SC)20-17297




05/13/2020Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court shall transmit a copy of this order and the attached case summary and district court order to the Legal Aid Center of Southern Nevada for financial eligibility screening.  Respondent/Cross-Appellant' Notice of Appearance of Counsel for LACSN's Notice due:  60 days.  Briefing is suspended.  fn2[The stipulation to adjourn due dates, filed May 4, 2020, is disapproved as moot.]20-18271




07/13/2020Notice/IncomingFiled Notice of Appearance of Pro Bono Counsel (Tracy A. DiFillippo). (SC)20-25693




07/14/2020Order/ProceduralFiled Order Reinstating Briefing.  Respondent/Cross-Appellant:  Transcript Request Form due:  14 days;  Combined Answering Brief on Appeal and Opening  Brief on Cross-Appeal due:  45 days.  (SC)20-25871




07/28/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/29/19 and 10/08/29. To Court Reporter: Jill Hawkins. (SC)20-27504




08/03/2020MotionFiled Stipulation to Extend Time for Respondent/Cross-Appellant to File His Combined Answering Brief and Opening Brief on Cross-Appeal. (SC)20-28234




08/03/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent/Cross-Appellant's Answering Brief and Opening Brief on Cross-Appeal due: September 28, 2020. (SC)20-28293




08/11/2020Notice/IncomingFiled Statement of Legal Aid Representation (Pursuant to NRS 12.015). (SC)20-29650




09/08/2020TranscriptFiled Notice from Court Recorder Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts:  7/29/19 and 10/8/19.  (SC)20-32965




09/14/2020MotionFiled Respondent/Cross-Appellant's First Unopposed Motion for Enlargement of Time to File Combined Answering Brief on Cross-Appeal and Request for a 45-Day Extension From September 28, 2020 to November 12, 2020 to File Combined Answering Brief and Opening Brief on Cross-Appeal (First Written Request). (SC)20-33823




09/23/2020Order/ProceduralFiled Order Granting Motion.  Respondent/cross-appellant's (Newmyer) motion requesting a second extension of time to file the combined answering brief on appeal and opening brief on cross-appeal is granted.  Newmyer shall have until November 12, 2020, to file and serve the combined brief.  (SC)20-35034




11/12/2020BriefFiled Respondent/Cross Appellant's Combined Answering and Opening Brief. (SC)20-41435




11/12/2020AppendixFiled Respondent/Cross-Appellant's Appendix to Answering Brief. Vol. 1 (SC)20-41436




12/09/2020MotionFiled Stipulation to Extend Time (Reply Brief). (SC)20-44755




12/09/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant/Cross-Respondent's Reply Brief due: January 13, 2021. (SC)20-44850




01/13/2021BriefFiled Appellants' Combined Reply Brief and Answering Brief to Cross-Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED 01/14/21). (SC)


01/14/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.  Appellants/Cross-Respondent's Combined Reply Brief on Appeal and Answering Brief on Cross-Appeal. (SC)21-01206




01/15/2021BriefFiled Appellants' Combined Reply Brief and Answering Brief to Cross-Appellant's Opening Brief. (SC)21-01366




01/15/2021AppendixFiled Appellants' Supplemental Appendix - Volume I. (SC)21-01368




01/21/2021MotionFiled Stipulation to Extend Time for Respondent/Cross-Appellant to File His Reply to Appellants/Cross-Respondents' Combined Reply Brief and Answering Brief to Respondent/Cross-Appellants' Opening Brief. (SC)21-01861




01/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent/Cross-Appellant's Reply Brief on Cross Appeal due: February 12, 2021. (SC)21-01953




01/29/2021TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 10/21/19, 10/22/19 and 09/30/19. (SC)21-02825




02/11/2021BriefFiled Respondent/Cross-Appellant's Reply to Appellants/Cross-Respondents' Combined Reply Brief and Answering Brief. (SC)21-04190




02/11/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/06/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on July 7, 2021, at 10:00 a.m. in Carson City.  The argument shall be limited to 30 minutes. (SC)21-13075




06/23/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-18048




07/07/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. 80211. (NNP21-EC/KP/DH) (SC)


09/24/2021Order/DispositionalFiled Order Affirming in Part and Reversing in Part. "We ORDER the judgement of the district court AFFIRMED IN PART AND REVERSED IN PART." NNP21 - EC/KP/DH (SC)21-27612




10/19/2021RemittiturIssued Remittitur.  (SC)21-30035




10/19/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 20, 2021. (SC)21-30035





Combined Case View